 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TONY BLACKMAN,                                     No. 2:17-cv-1534 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    JERRY BROWN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. (ECF No. 1). The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 11, 2018, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 7). Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued January 11, 2018 (ECF No. 7), are

28   ADOPTED in full;
                                                         1
 1           2. Plaintiff’s application to proceed in forma pauperis, filed July 24, 2017 (ECF No. 2) is
 2   DENIED pursuant to 28 U.S.C. § 1915(g), and
 3           3. Within fourteen days of the date of this order, plaintiff shall pay the requisite filing
 4   and administrative fees in order to continue to proceed with this action. Failure to do so will
 5   result in its dismissal, and the case will be closed.
 6

 7    Dated: July 10, 2019                                   /s/ John A. Mendez
                                                             JOHN A. MENDEZ
 8                                                           United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
